368 U.S. 399 (1962)
NATIONAL LABOR RELATIONS BOARD
v.
BRANDMAN IRON CO.
No. 35.
Supreme Court of United States.
Decided January 15, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Former Solicitor General Rankin, Solicitor General Cox, Stuart Rothman, Dominick L. Manoli and Norton J. Come for petitioner.
PER CURIAM.
The petition for a writ of certiorari is granted. The respondent consented to the entry by the National Labor Relations Board of an order directing it to cease and desist from certain practices as regards membership of its employees in a named labor organization "or any other labor organization of its employees." The respondent further waived all defenses to the entry by the Court of Appeals of a decree enforcing said order. The Court of Appeals, sua sponte, struck the words "or any other labor organization of its employees" wherever they appeared in the Board's order. 281 F.2d 797. The judgment of the Court of Appeals is reversed and the case is remanded with directions that a judgment be entered which affirms and enforces the Board order. Labor Board v. Ochoa Fertilizer Corp., ante, p. 318.
MR. JUSTICE DOUGLAS dissents.